163 S.E.2d 398 (1968)
2 N.C. App. 608
STATE of North Carolina
v.
Finley W. BAILIFF.
No. 6815SC313.
Court of Appeals of North Carolina.
October 16, 1968.
*399 T. W. Burton, Atty. Gen., by Ralph Moody, Deputy Atty. Gen., for the State.
Herbert F. Pierce, Graham, for defendant.
BROCK, Judge.
The defendant assigns as error that the trial judge overruled his motion for nonsuit.
Although the State's evidence was circumstantial it was sufficient to withstand *400 a motion for nonsuit. The test of the sufficiency of circumstantial evidence to withstand a motion for nonsuit is the same as the rule applicable to direct evidence. State v. Bogan, 266 N.C. 99, 145 S.E.2d 374. "If there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury." State v. Johnson, 199 N.C. 429, 154 S.E. 730. The rule stated in Johnson does not mean that the evidence, in the Court's opinion, excludes every reasonable hypothesis of innocence. Should the Court decide that the State has offered substantial evidence of defendant's guilt, it becomes a question for the jury whether this evidence establishes beyond a reasonable doubt that defendant, and no other person, committed the crime charged. State v. Bogan, supra.
Considering the evidence in the light most favorable to the State we think the combination of facts as disclosed by the evidence constitutes substantial evidence of defendant's guilt, and not merely suspicious circumstances. This assignment of error is overruled.
The defendant assigns as error the failure of the trial judge to define the term reasonable doubt in his instructions to the jury. The trial judge did not define the term "reasonable doubt," nor did he attempt to define it. However, the trial judge clearly explained to the jury that the burden was upon the State to prove the defendant guilty beyond a reasonable doubt; that there was no burden on the defendant to prove or disprove anything; and that if they were not satisfied of his guilt beyond a reasonable doubt, they should give him the benefit of the doubt and acquit him. Defendant made no request of the Court to define "reasonable doubt." "The failure to define the words `reasonable' and `doubt' does no violence to G.S. § 1-180." State v. Lee, 248 N.C. 327, 103 S.E.2d 295, 296. This assignment of error is overruled.
Affirmed.
BRITT and PARKER, JJ., concur.